UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

By Fax and U.S. Mail
Dr. Norena A. Hale
Director, Division of Special Education
Minnesota Department of Children, Families
and Learning
1500 Highway 36 West
Roseville, Minnesota 55113-4266

JUN 25 2002

Dear Dr. Hale:

Thank you for your e-mail letter dated June 7, 2002 responding to OSEP's June 4, 2002
letter, which requested that Minnesota revise its 30-day limit for appealing due process
hearing decisions to state court under Minnesota Statute 125A.09 (which cross-references
Minnesota's administrative procedures act (APA) in Minnesota Chapter 14). OSEP's
request is based on applicable law in the U.S. Court of Appeals for the Eighth Circuit,
which specifically rejected a 30-day limit because it conflicted with the policies and
purposes of the Individuals with Disabilities Education ACt (IDEA). Birmingham v.
Omaha SchoolDist. et al, 220 F.3d 850 (8 th Cir. 2000).
Minnesota distinguished the 30-day limit of Minn. Stat. 125A.09 as applying to appeals
of due process heating decisions and not IEP decisions. However, the Eighth Circuit in
Birmingham specifically rejected as too short 30 days to file in court and made no
distinction between an appeal of a due process hearing decision and a school district's
decision.

In Birmingham, the Eighth Circuit specifically reviewed the Arkansas APA and rejected
it not only because its 30-day limit was too short and undermined the IDEA but also
because the nature of the review provided for under the Arkansas APA was not analogous
to the judicial review rights of parties under the IDEA. The Arkansas APA differed from
judicial review under the IDEA because (1) it did not provide for independent review but
rather for affirmance, reversal or modification; (2) the scope of review was more limited
(reversal only for one of Six stated conditions) and not "an independent decision of the
issues based on a preponderance of the evidence"; and (3) the standard for admitting
additional evidence was different under the Arkansas APA and the IDEA.
Similarly, as we noted on the original issues chart, judicial review under Minnesota's
APA is also narrower than judicial review under the IDEA as required under §615 of
IDEA and 34 CFR §300.512Co). Specifically, MN Chapter 14.67 and 14.68 limit whether
and when additional evidence can be admissible. MN Chapter 14.69 limits the scope of

400 MARYLANDAVE., S.W. WASHINGTON, D.C. 20202

review by neither allowing for independent review (by requiring affirmance or reversal or
modification based on seven enumerated conditions similar to the Arkansas APA), nor
allowing Minnesota courts to base their decisions on the preponderance of the evidence.
Thus, the judicial review provided for by Minnesota is inconsistent with the federal
judicial review rights under §615 of the IDEA.
We take no position on what other Minnesota statute might be considered analogous to
the appeal of a due process hearing under the IDEA. Rather, we are requiring'that you
conform your time period to the holding of the Eighth Circuit that a 30-day limit for
filing a civil action in court under the IDEA is too short.
Thus, please provide to us by no later than close of business June 27, 2002:
(i) confirmation that (a) Minnesota will either revise or delete its 30-day limit
from Minn. Star. §125A.09 (which cross-references Minn. Chapter 14) and
from any Part B eligibility documents and (b) the scope of judicial review for
IDEA cases will be consistent with §615 of the IDEA and 34 CFR
§300.512(b) and not Minn. Chapter 14;
(2) the timeline by which (l)(a) above will be accomplished no later than June 30,
2003;and
(3) the methods Minnesota will use to provide notice of its 30-day time limit
"change and judicial review to school districts and parents.
Kindly fax a courtesy copy of your response to Dr. Joleta Reynolds at 202-260-0416. If
you have any questions, please contact Dr. Reynolds at 202-205-5507.
Sincerely,

Stephanie Lee,
Director,
Office of Special Education Programs

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

By Fax and U.S. Mail
Dr. Melody Bounds
Bureau Director
Program Improvement and Outreach
Mississippi State Department of Education
P.O. Box 771
Jackson, Mississippi 39205-0771

JUN 25 2002

Dear Dr. Bounds:
This responds to Mississippi Special Assistant Attorney General Avery Lee's June 12,
2002 letter responding to OSEP's June 4, 2002 letter, which requested that Mississippi
revise its 30-day limit for appealing due process hearing decisions to federal or state
court. As you know, OSEP's request is based on current law in the U.S. Court of
Appeals for the Fifth Circuit, which specifically rejected a 30-day limit because it is
"inconsistent with the purposes of the [Individuals with Disabilities Education Act
(IDEA)]." Skokin v. Texas, 723 F.2d 432, 438 (5 th Cir. 1984).
Mississippi responded that Skokin was "inapplicable" because in Skokin, the Fifth Circuit
was borrowing an analogous state statute to apply to IDEA appeals whereas Mississippi
has enacted a state statute specifically addressing IDEA appeals. We have reviewed your
explanation and applicable law including the Skokin decision and we reiterate our request
that Mississippi revise or delete Mississippi's 30-day limit from page VII-16 of its
policies and procedures and from any other Mississippi eligibility documents under'Part
B of the IDEA containing such a requirement.
The enactment of a State statute specific to IDEA appeals cannot usurp the review
required by the U.S. Supreme Court, which has set forth a specific standard of review.
Wilson v. Garcia, 471 U.S. 261 (1985), DelCostello v. Int'l Bd of Teamsters, 462 U.S.
151, 158-159 & n. 13 (1983), Tokarcik, 665 F.2d. 443,454 (3 rd Cir. 1981) ("in dealing
with a cause of action arising under federal law, the state statute which is to be borrowed
and how it is to be applied are federal law questions, and are determined by federal
statutory policy"). Where a federal statute (such as the IDEA) does not provide for a
specific limitation period, courts may borrow from federal or state limitation periods by
(1) identifying the most analogous statute of limitations based on the type of case and (2)
determining whether the time limit set forth in that statute is consistent with the
underlying purposes and policies of the federal statutory right, here the IDEA. Wilson,
471 U.S. at --, DelCostello, 462 U.S. at 158-159. Mississippi cannot through its
legislature avoid the Fifth Circuit's determination that 30 days is too short a time period

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20209
Our m i s s i o n is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

because it is inconsistent with the policies underlying the IDEA. Specifically, forcing
parents to decide whether to file an appeal within 30 days would be inconsistent with the
goal of preventing inappropriate placements. Parents who have not previously retained a
lawyer would be particularly disadvantaged by such a short time limit.
We take no position on what other Mississippi statute might be considered analogous to
the appeal of a due process hearing under the IDEA. Rather, we are requiring that you
conform your time period to the holding of the Eighth Circuit that a 30-day limit for
filing a civil action in court under the IDEA is too short.
Thus, please provide to us by no later than close of business June 27, 2002, confirmation
• that Mississippi will either revise or delete its 30-day limit from its Part B eligibility
documents, the timeline by which this will be accomplished no later than June 30, 2003
and the methods Mississippi will use to provide notice of this time limit change to school
districts and parents. Kindly fax a courtesy copy of your response to the attention of Dr.
JoLeta Reynolds at 202-260-0416.
If you have any questions, please contact Dr. JoLeta Reynolds at 202-205-5507.
Sincerely,

Stephanie Lee,
Director,
Office of Special Education Programs
(by fax)
Avery Mounger Lee
Special Assistant Attorney General for the
Mississippi Department of Education

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

By Fax and U.S. Mail
Ms. Melodie Friedebach
JUN 25 2002
Coordinator of Special Education Services
Division of Special Education
Missouri Department of Elementary & Special Education
P.O. Box 480

Jefferson City, Missouri 65 I02-0580
Dear Ms. Friedebach:
Thank you for your June 11, 2002 e-mail responding to OSEP's June 4, 2002 letter,
which requested that Missouri revise its 30-day limit for appealing due process hearing
decisions to state court under Missouri Chapter 536, RSMo. OSEP's request is based on
applicable law in the U.S. Court of Appeals for the Eighth Circuit, which specifically
rejected a 30-day limit because it conflicted with the policies and purposes of the
Individuals with Disabilities Education Act (IDEA). Birmingham v. Omaha School Dist.
et al, 220 F.3d 850 (8 th Cir. 2000).
Missouri responded that it has revised other conflicting time periods in its eligibility
documents and distinguishes the 30-day limit of Chapter 536, RSMo: as applying to
"judicial review of a due process hearing decision" and not to the school district's
decision (as was the case in Birmingham). However, the Eighth Circuit in Birmingham
specifically rejected as too short 30 days to file in court and made no distinction between
an appeal of a due process hearing decision and a school district's decision.

In Birmingham, the Eighth Circuit specifically reviewed the Arkansas APA and rejected
it not only because its 30-day limit was too short and undermined the IDEA but also
because the nature of the review provided for under the Arkansas APA was not analogous
to the judicial review fights of parties under the IDEA. The Arkansas APA differed from
judicial review under the IDEA because (1) it did not provide for independent review b u t
rather for affirmance, reversal or modification; (2) the scope of review was more limited
(reversal only for one of six stated conditions) and not "an independent decision of the
issues based on a preponderance of the evidence"; and (3) the standard for admitting
additional evidence was different under the Arkansas APA and the IDEA.
Similarly, as we noted on the original issues chart, Missouri's APA is limited in that it
limits both the scope of review to one of seven stated conditions (see SMo.536.140.2
(1)-(7)) and when evidence can be admissible (see RSMo.536.140.4 which allows a court
to "hear and consider additional evidence if the court finds that such evidence in the

400 MARYLANDAVE., S.W. WASHINGTON, D.C. 20202

exercise of reasonable diligence could not have been produced or was improperly
excluded at the heating before the agency"). It is also unclear if Missouri courts have
authority to make an independent decision given RSMo. 536.140.2 and 5. While We
appreciate that Missouri has in its most recent eligibility document submission added the
language of 34 CFR §300.512('o) to page 54 of its Procedural Safeguards policies and
procedures, it is unclear whether Missouri can through its Procedural Safeguards
document modify the standards set forth in Missouri's APA.
We take no position on what other Missouri statute might be considered analogous to the
appeal of a due process hearing under the IDEA. Rather, we are requiring that you
conform your time period to the holding of the Eighth Circuit that a 30-day limit for
filing a civil action in court under the IDEA is too short.
Thus, please provide to us by no later than close of business June 27, 2002:
(1) confirmation that(a) Missouri will either revise or delete its 30-day limit from
its Part B eligibility documents and (b) p. 54 of the revised Procedural
Safeguards document which contains the language of §615 of the IDEA and
34 CFR §300.512CO) will be followed as a matter of Missouri law by courts
over Subsections 2, 4,and 5 of Missouri's APA at RSMo. 536;
(2) the timeline by which (1)(a) above will be accomplished no later than June 30,
2003;and
(3) the methods Missouri will use to provide notice of its 30-day time limit
change and judicial review to school districts and parents.
Kindly fax a courtesy copy of your response to Dr. Joleta Reynolds at 202-260-0416. If
you have any questions, please contact Dr. Reynolds at 202-205-5507.
Sincerely,

Stephanie Lee,
Director,
Office of Special Education Programs

